UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: May 10, 2010 (Date of earliest event reported) ENERGIZ RENEWABLE, INC. (Exact name of registrant as specified in its charter) Florida 000-27279 65-1016255 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 135 First Street Keyport, NJ 07735 (Address of principal executive offices) (Zip Code) (732) 319-9235 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION8 - OTHER EVENTS Item 8.01Other Events. On Thursday, May 6, 2010at aBoard of Directors meeting,theRegistrant agreed to having the Agency Agreement dated October 6, 2009 between Energiz International, Inc. having its European office at 33 Avenue Duquesne 75007 Paris, France and Environmental Energy Enterprise Ltd. Having its head office at 18/3 Hanesiim Raanana Israel 43583, including the signed addendum to said Agency Agreement entered into on May 5, 2010, extending the Agreement to November 30,2010,to be assigned to the Registrant for 3,000,000 newly issued common shares of the Registrant to be issued to Environmental Energy Enterprise Ltd. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statement and Exhibits. Exhibit 10.1 Board of Directors Resolution dated May 6, 2010 Exhibit 10.2 Agency Agreement dated October 6, 2009 Exhibit 10.3 Agency Agreement Addendum dated May 5, 2010 SIGNATURE ENERGIZ RENEWABLE, INC. (Registrant) Date:May 10, 2010 By: /s/ EDWARD T. WHELAN Edward T. Whelan Chief Executive Officer and Chief Financial Officer (Duly Authorized Officer) 2
